Citation Nr: 1634203	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  In April 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.  

This matter was previously before the record in July 2014, when it was remanded for additional development.  


FINDING OF FACT

Back disability did not originate in service, was not manifest within a year of service, and is not otherwise etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for back disability have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in January 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  Post-service VA medical records have been obtained.  The Veteran has been provided a VA examination which is adequate.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria and Analysis

The Veteran seeks service connection for a current back disability, which she believes is related to an in-service back injury

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A review of the Veteran's service medical records shows that in June 1978, the Veteran was treated for an episode of back pain and assessed with back strain.  She received follow-up care the next day and it was noted that she had some decrease in symptoms.  There is no indication the Veteran continued to receive care for the diagnosed back strain throughout the remainder of her active service.  On the August 1978 report of medical history, associated with her separation examination, the Veteran reported a history of recurrent back pain, but it was noted that she had no current problems and the separation examination shows that on clinical evaluation her spine and other musculoskeletal system was noted to be normal. 

Post-service VA outpatient treatment records show that the Veteran began receiving treatment at the VA Medical Center in January 2007.  These records show that she receives treatment for a variety of disabilities, including complaints of back pain.  However, there is no evidence that the Veteran's VA treatment providers have ever indicated the Veteran's current back complaints are related to her in-service 1978 back strain.

Post-service private outpatient treatment records show that the Veteran also complains to her private providers of back pain.  A March 2011 treatment record notes that the Veteran was seen for complaints of pain in the thoracic spine area and asked if her provider could provide a statement relating her current back problems to her in-service 1978 back injury.  The Veteran's private provider noted that he explained to the Veteran that it would be exceedingly difficult to prove that the injury from 32 years earlier was the cause of her current back issues.  

The Veteran was afforded a VA examination in April 2010, at which time the Veteran was assigned a diagnosis of chronic lumbar strain.  The examiner opined that the current back disability was less likely than not related to the Veteran's active service, to include the 1978 injury, as the first post-service evidence of treatment for her back was not until 2007 and she was treated during service for the 1978 injury and was able to return to work.  

Pursuant to the Boards July 2014 remand, the Veteran was afforded a new VA examination in November 2015.  At that time, she was assigned diagnoses of lumbosacral strain, thoracolumbar strain, and scoliosis.  The examiner opined that the Veteran's current back disabilities were less likely than not related to her active service, to include the 1978 episode of back strain documented therein.  The examiner explained that the Veteran had degenerative scoliosis, which develops as a result of wear and tear from aging and thus was not related to the 1978 in-service back injury, which was supported by 2014 x-rays which showed "new scoliosis."  The examiner went on to explain that while the Veteran had an in-service back strain in 1978, the contemporaneous medical evidence indicated that the injury was acute and not chronic.  Specifically, the examiner noted that the Veteran did not seek follow-up treatment for the injury and it was not until 2007 that the Veteran began to receive post-service treatment for her back, 29 years after separation.  The examiner explained that a 29 year gap, without any documentation of an intervening complaint strained credulity.  He noted that there was no evidence of a diagnosis of spondylosis or scoliosis in service, or for years after.  He noted that the only credible medical conclusion was that the back strain in service was an acute occurrence and did not translate into a chronic condition for which no treatment was sought for 29 years.  Further, the examiner noted that the Veteran was not diagnosed with a degenerative spine condition until she was 51 years old, well after her 1978 separation from active service.  

The Board finds that the November 2015 VA medical opinion is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA examiner's opinion is competent, credible, and persuasive.  The Veteran has not submitted any contrary, competent evidence.

At the outset, the Board notes that there is no evidence that the Veteran was diagnosed with arthritis of the back within one year of her September 1978 separation from active service.  Therefore, service connection pursuant to the chronic disease presumptions for arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, what remains for consideration, is whether the Veteran's back disability is otherwise related to her active service.

The Veteran is sincere in her belief that her back disability is related to her active service, to include her back strain therein.  The Board notes that lay persons such as the Veteran are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has a back disability that is related to her active service, to include the back strain therein, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing back disabilities and opining regarding the etiology of such a disability are issues that require the expertise of a medical professional, particularly where, as in this case, there has been a significant passage of time without any documentation of any symptomatology.  Therefore, the Veteran is not competent to provide an opinion on those issues.  While the Veteran can report symptoms that she experiences, she does not have the necessary training to make medical opinions.

In sum, while the Veteran did suffer from a back strain during active service, the only competent medical evidence of record suggests that the in-service injury was acute and that the current back disability did not manifest for many years after service.  Further, the VA November 2015 VA examiner competently and persuasively opined that the current back disability is not related to the Veteran's active service, to include the episode of back strain therein.  As such, the Board concludes that the preponderance of the evidence is against finding that the Veteran's back disability had onset during active service or was otherwise caused by her active service, to include her back strain therein.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for back disability is denied. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


